Exhibit 10.3

TLA2

THIS TRADEMARK LICENSE AGREEMENT (this “Agreement”), made and entered into as of
this 28th day of November, 2017 (the “Effective Date”), by and between CONSOL
ENERGY INC., a corporation organized under the laws of the state of Delaware
(“Licensor”) and CNX RESOURCES CORPORATION, a corporation organized under the
laws of the state of Delaware (“Licensee”).

WHEREAS, Licensor owns all right, title, and interest to the trademarks “CONSOL”
and certain other trademarks identified and set forth in Schedule 1 annexed
hereto and made a part hereof (collectively, the “Licensed Marks”);

WHEREAS, Licensor and Licensee and other businesses formerly operated as, or as
businesses of, Licensee;

WHEREAS, Licensor and Licensee are now two, separate, publically traded
companies;

WHEREAS, Licensor and Licensee entered into a Separation Agreement having an
effective date of November 28, 2017 (“Separation Agreement”); unless
specifically defined in this Agreement, any capitalized term in this Agreement
shall have the meaning set forth in the Separation Agreement.

WHEREAS, Licensee continues to sell, and offer for sale products and services
related to the natural gas industry in conjunction with the Licensed Marks as of
the Effective Date (“Licensed Products”) (the license terms of each of which are
set forth in Schedule 2);

WHEREAS, Licensee wishes to obtain from Licensor, subject to the terms and
conditions set forth in this Agreement, the right and license to use, have used,
manufacture, have manufactured, sell, have sold, advertise, have advertised,
import, have imported, export, have exported, offer for sale, and have offered
for sale the Licensed Products using the Licensed Marks (the “Licensed
Purpose”);

WHEREAS, Licensor is willing to grant such rights, upon the terms and subject to
the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

 

1. GRANT AND SCOPE OF LICENSE.

(a)    Grant of License. Licensor hereby grants to Licensee the limited licenses
to use and have used the Licensed Marks for the Licensed Products as set forth
on Schedule 2 under the terms set forth in Schedule 2.

(b)    Goodwill. Licensee expressly recognizes and acknowledges that its use of
the Licensed Marks shall inure solely to the benefit of Licensor, and shall not
confer on Licensee any ownership rights to the Licensed Marks. Licensee agrees
and covenants that it shall not challenge, contest, or take any actions
inconsistent with Licensor’s exclusive rights of ownership of the Licensed
Marks.

(c)    Trademark Notices. All print and electronic displays of the Licensed
Marks by Licensee shall include at Licensor’s option, a notice to the effect
that the Licensed Marks is owned by Licensor and used by Licensee under license
from Licensor.

(d)    Licensee Cooperation. Licensee agrees to reasonably cooperate with
Licensor in achieving registration of the Licensed Marks worldwide, and in
maintaining and protecting existing registrations therefor at Licensor’s sole
expense. Licensee shall execute any and all documents which Licensor may
reasonably request in support of such registrations, and, at Licensor’s request,
Licensee shall provide use evidence, testimony, and documentation that may be
required in any ex parte or inter partes administrative proceedings and
prosecutions, maintenance and renewals involving registrations of the Licensed
Marks, at Licensee’s sole expense.

 

1



--------------------------------------------------------------------------------

(e)    Quality Control, Licensor Approvals. Licensor as owner of the Licensed
Marks shall have the right at all times to control and approve the nature and
quality of the Licensed Products, and to inspect Licensee’s business operations
upon reasonable prior notice for the purpose of ensuring that a high level of
quality of the Licensed Products is being maintained by Licensee. At Licensor’s
reasonable request during each calendar year, Licensee shall submit samples of
Licensed Products to Licensor, at no cost to Licensor, and shall not materially
depart therefrom without Licensor’s prior express written consent. The Licensed
Products, as well as all promotional, packaging and advertising material
relative thereto, shall include all appropriate legal notices as required by
Licensor. No more frequently than once per year, a third party auditor chosen by
Licensor and approved by Licensee, such approval not to be unreasonably
withheld, shall be entitled at any time on reasonable notice to the Licensee to
enter, during regular business hours, any premises used by the Licensee or its
manufacturers for the manufacture, packaging, storage, or performance of the
Licensed Products, to inspect such premises, all plant, workforce and machinery
used for manufacture, packaging, storage, or performance of Licensed Products
and all other aspects of the manufacture, packaging, storage, and performance of
Licensed Products (“Access Rights”). Prior to exercising such Access Rights, the
third party auditor shall enter into a nondisclosure agreement with Licensee
that, among other terms deemed acceptable by Licensee and such third party
auditor, shall: (a) limit the content of any report made by the third party
auditor to Licensor to a description of the manner in which, and the conditions
under which, the Licensed Marks is used by Licensee or its manufacturers; and
(b) prevent the disclosure of any of Licensee’s trade secrets and/or
Confidential Information. To the extent reasonably practicable, all Licensed
Products shall include notices on labeling, packaging, adverting, and other
promotion material for the Licensed Products stating that the Licensed Marks are
owned by Licensor and used by Licensee under license from Licensor. The Licensed
Products shall be of a quality commensurate with previous products and services
provided by Licensee prior to execution of the Separation Agreement. If the
quality of a class of the Licensed Products falls below such standards, Licensee
shall use commercially reasonable efforts to restore such quality. In the event
that Licensee has not taken appropriate steps to restore such quality within
ninety (90) days after notification by Licensor, Licensor shall have the right
to terminate this Agreement.

(f)    Compliance with Trademark Usage Guidelines. Licensee agrees to comply
with Licensor’s trademark usage guidelines and any other policies and
requirements applicable to the Licensed Marks.

 

2. ENFORCEMENT OF INTELLECTUAL PROPERTY.

(a)    Third Party Infringement. In the event that Licensee becomes aware that
any third party is infringing the Licensed Marks, Licensee shall promptly notify
Licensor and provide pertinent details. Licensor shall have the right in its
sole discretion to bring a legal action for infringement against the third
party, together with the right to enforce and collect any judgment thereon. If
Licensor elects to exercise such right, Licensee shall, at Licensor’s request,
provide reasonable assistance to Licensor, at the sole expense of Licensor. In
the event that Licensor declines to bring a legal action for infringement
against a third party operating in the gas business identified by Licensee,
Licensee shall have the right to bring a legal action for infringement against
the third party upon receiving the prior written approval of Licensor, such
approval not to be unreasonably withheld.

 

3. INDEMNIFICATION.

(a)    Licensee shall defend, indemnify and hold harmless Licensor and its
officers, directors, employees, agents, corporate subsidiaries, parents, and
affiliates (“Licensor Indemnitees”) from and against any and all demands,
claims, actions or causes of action, assessments, deficiencies, damages, losses,
liabilities and expenses (including, without limitation, reasonable expenses of
investigation and attorneys’ fees and expenses), incurred in conjunction with or
arising out of or relating to any third-party claim concerning the Licensed
Products and any acts or omissions of Licensee, including without limitation
Licensee’s performance of its obligations under this Agreement. The Licensor
Indemnitees agree to cooperate with Licensee, at Licensee’s expense, to provide
copies of any documents or materials reasonably requested by Licensee in support
of its defense of the Licensor Indemnitees.

 

2



--------------------------------------------------------------------------------

4. TERM AND TERMINATION.

(a)    Term. The Term of this Agreement will commence on the Effective Date and
shall continue for the time periods set forth in Schedule 2 unless sooner
terminated in accordance with the terms of this Agreement.

(b)    Termination for Breach. Licensor and Licensee will be entitled to
terminate this Agreement by written notice to the other party in the event the
other party is in material breach of any of its obligations hereunder and shall
fail to remedy any such default within ninety (90) days after notice thereof by
the non-breaching party.

(c)    Termination Upon Bankruptcy. Either party may terminate this Agreement by
written notice to the other in the event of: (a) the other party’s making
assignment for the benefit of its creditors or filing a voluntary petition under
any bankruptcy or insolvency law, under the reorganization or arrangement
provisions of the United States Bankruptcy Code, or under the provisions of any
law of like import; or (b) the filing of an involuntary petition against the
other party under any bankruptcy or insolvency law, under the reorganization or
arrangement provisions of the United States Bankruptcy Code, or under any law of
like import; or (c) the appointment of a trustee or receiver for the party or
its property.

(d)    Survival of Obligations; Return of Confidential Information.
Notwithstanding any expiration or termination of this Agreement, Sections 1(d),
3(a), 4(d), 5(a), 5(b), and 6(a) through 6(j) shall survive and continue to be
enforceable as set forth herein. Upon any expiration or termination of this
Agreement, Licensee shall promptly return to Licensor, or at Licensor’s
direction, destroy all confidential information and all copies thereof in
Licensee’s possession.

 

5. REPRESENTATIONS AND WARRANTIES.

(a)    Licensor represents and warrants to Licensee that Licensor’s performance
of its obligations under this Agreement is not in conflict with, and will not
result in a breach of or constitute a default under, any other contract,
instrument, rule of law or order of any court or governmental agency to which
Licensor is a party or by which Licensor is bound.

(b)    Licensee represents and warrants to Licensor that Licensee’s performance
of its obligations under this Agreement are not in conflict with, and will not
result in a breach of or constitute a default under, any other contract,
instrument, rule of law or order of any court or governmental agency to which
Licensee is a party or by which Licensee is bound.

 

6. MISCELLANEOUS.

(a)    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
its conflicts of law principles.

(b)    Waiver. The waiver by any party of a breach or a default of any provision
of this Agreement by any other party shall not be construed as a waiver of any
succeeding breach of the same or any other provision, nor shall any delay or
omission on the part of a party to exercise or avail itself of any right, power
or privilege that it has or may have hereunder operate as a waiver of any right,
power or privilege by such party.

(c)    Waiver of Jury Trial. To the fullest extent permitted by applicable law
each party hereby irrevocably waives all right of trial by jury in any action,
proceeding, claim, or counterclaim arising out of or in connection with this
Agreement or any matter arising hereunder.

(d)    No Agency. Nothing herein shall be deemed to constitute Licensor, on the
one hand, or Licensee, on the other hand, as the agent or representative of the
other, or as joint venturers or partners for any purpose. Neither Licensor, on
the one hand, nor Licensee, on the other hand, shall be responsible for the acts
or omissions of the other. No party will have authority to speak for, represent
or obligate the other party in any way without prior written authority from such
other party.

 

3



--------------------------------------------------------------------------------

(e)    Entire Agreement. This Agreement and the Separation Agreement together
contain the full understanding of the parties with respect to the subject matter
hereof and supersedes all prior understandings and writings relating thereto. No
waiver, alteration or modification of any of the provisions hereof shall be
binding unless made in writing and signed by the parties.

(f)    Headings. The headings contained in this Agreement are for convenience of
reference only and shall not be considered in construing this Agreement.

(g)    Notices. All notices required or permitted hereunder will be in writing
and will be deemed effectively given: (a) upon personal delivery to the party to
be notified, (b) when sent by confirmed facsimile transmission if sent during
normal business hours of the recipient; if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications will be sent to the party to
be notified at the address as set forth below or at such other address as such
party may designate by written notice to the other parties hereto. Notices shall
be provided to the addresses set forth below:

 

If to Licensor: Martha Wiegand

   If to Licensee: Stephanie Gill

CONSOL Energy Inc.

   CNX Resources Corporation

Address: 1000 CONSOL Energy

Drive, Canonsburg, PA 15317

  

Address: 1000 CONSOL Energy

Drive, Canonsburg, PA 15317

Attn: General Counsel

   Attn: General Counsel

Phone No.: 724-485-4009

   Phone No.: 724-485-4234

(h)    Severability. In the event that any provision of this Agreement is held
by a court of competent jurisdiction to be unenforceable because it is invalid
or in conflict with any law of any relevant jurisdiction, the validity of the
remaining provisions shall not be affected and the invalid provision shall be
severed herefrom.

(i)    Assignment. This Agreement may not be assigned or otherwise transferred
by Licensee in any manner without the prior written consent of Licensor in its
sole discretion, including without limitation by operation of law, a change of
control, merger, acquisition, or otherwise. Licensor may freely assign any or
all of its rights or obligations under this Agreement. Subject to the foregoing,
this Agreement will inure to the benefit of and will be binding on the parties
hereto and their respective permitted assigns.

(j)    Counterparts; Images Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original but all of
such together shall constitute one and the same instrument. Scanned PDF copies
of signatures and facsimile copies of signatures may be deemed original
signatures.

[Remainder of this Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective authorized officers as of the Effective Date.

 

CONSOL ENERGY INC.     CNX RESOURCES CORPORATION By:  

/s/ James A. Brock

    By:  

/s/ Stephen W. Johnson

Name:   James A. Brock     Name:   Stephen W. Johnson Date:   November 28, 2017
    Date:   November 28, 2017

 

5



--------------------------------------------------------------------------------

SCHEDULE 1

LICENSED MARKS

United States Trademarks

 

Word Mark

   Serial Number      Reg. Number  

CONSOL ENERGY

     77/799,873        4,242,300  

CONSOL ENERGY

     75/924,231        2,756,594  

 

LOGO [g425989g1129154638828.jpg]

  

 

 

 

77/799,903

 

 

  

 

 

 

4,242,301

 

 

LOGO [g425989g1129154638939.jpg]

     75/924,232        2,756,595  

 

6



--------------------------------------------------------------------------------

SCHEDULE 2

LICENSE TERMS

1.    The license granted to use and have used the Licensed Marks with respect
to, and in conjunction with, the manufacture, offer for sale, sale, importation,
exportation, and provision of Licensed Products is non-exclusive, worldwide and
royalty-free and includes the right to sublicense to Licensee’s subsidiaries and
affiliates.

2.    Licensor further grants Licensee the right to sublicense the Licensed
Marks to any third party which currently is licensed to use the Licensed Marks
in connection with any Licensee related business. The term of this grant will be
1 year.

3.    Licensee is expressly prohibited from using the Licensed Marks with
respect to, in conjunction with, the manufacture, offer for sale, sale,
importation, exportation, or provision of products or services in the coal
business.

4.    The term of the license granted for Licensed Products is 1 year from the
Effective Date.

5.    Licensor agrees that for a term of 5 years, it shall not use nor license
others to use the Licensed Marks in the natural gas business.

6.    The license granted herein shall not include any right for Licensee, nor
any sublicensee, to use any corporate name, fictitious name, or other corporate
identifier that includes or comprises the Licensed Marks. Nothing herein shall
be construed as prohibiting Licensee from making factually accurate statements
concerning its contractual relationship with Licensor, provided that the wording
of such statements shall be subject to Licensor’s prior written approval, such
approval not to be unreasonably withheld.

 

7